                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                          CASE NO. CR18-0224-JCC
10                              Plaintiff,                     ORDER
11                      v.

12          JOSHUA DYLAN BROOKS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue trial
16   and the pretrial motions deadline (Dkt. No. 17). Defendant has filed a speedy trial waiver up to
17   April 22, 2019. (Dkt. No. 18.) Having considered Defendant’s motion (Dkt. No. 17) and speedy
18   trial waiver (Dkt. No. 18), the Court FINDS:
19          1. The ends of justice served by granting this continuance outweigh the best interests of
20   the public and Defendant in a speedy trial, as set forth in 18 U.S.C. § 3161(h)(7)(A);
21          2. Proceeding to trial absent adequate time for the defense to prepare would likely result
22   in a miscarriage of justice, as set forth in 18 U.S.C. §3161(h)(7)(B)(i);
23          3. The defense needs additional time to explore issues of some complexity, including all
24   relevant issues and defenses, which would make it unreasonable to expect adequate preparation
25   for pretrial proceedings or for trial itself within the time limits established by the Speedy Trial
26   Act, as set forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and


     ORDER
     CR18-0224-JCC
     PAGE - 1
 1          4. Taking into account the exercise of due diligence, a continuance is necessary to allow

 2   Defendant the reasonable time necessary for effective preparation of his defense, as set forth in

 3   18 U.S.C. § 3161(h)(7)(B)(iv).

 4          It is therefore ORDERED that the trial date be continued from December 3, 2018 to April

 5   8, 2019 at 9:30 a.m., and that the time between the date of this order and the new trial date is

 6   excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

 7   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than March

 8   1, 2019.
 9          For the foregoing reasons, Defendant’s motion to continue trial (Dkt. No. 17) is
10   GRANTED.
11          DATED this 17th day of October 2018.




                                                           A
12

13

14
                                                           John C. Coughenour
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0224-JCC
     PAGE - 2
